DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application  16/494,161 entitled "AUTHENTICATION TERMINAL-BASED PAYMENT METHOD AND APPARATUS" filed on December 13, 2019 with claims 76-95 pending.
Status of Claims
Claims 76, 81, 84, 85-87, 89-91, 92, 94 and  95 have been amended and are hereby entered.
Claims 78, 88, and 93 are cancelled.
Claims 96-98 are added.
Claims 76, 77, 81-87, 89-92 and 94-98 are pending and have been examined.

Response to Amendment
The amendment filed January 4, 2022, has been entered. Claims 76, 77, 81-87, 89-92 and 94-98 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed 2021 October .

 Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 23, 2019, February 28, 2020, August 3, 2020, and November 20, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 76-79, 82-85, 88, 90-94, 96 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Zambrzycki (“ADVANCED ASSET MANAGEMENT SYSTEMS”,  WIPO Publication Number: WO2001084906A2),in view of Langley (“SYSTEM AND METHOD FOR POINT OF SERVICE PAYMENT ACCEPTANCE VIA WIRELESS COMMUNICATION”, US Publication Number: 20120150669 A1)in view of Ying (“LOGIN ACCOUNT SWITCHING MANAGEMENT METHOD AND TERMINAL”, WIPO Publication Number: WO 2017166421 A1; English translation provided by WIPO Patent Scope),



Regarding Claim 76, 
Zambrzycki teaches,
detecting, by a user terminal, a plurality of target terminals; selecting either a user or the user terminal; determining a first target terminal as an authentication terminal based on selection of either the user or the user terminal, wherein the first target terminal is one of the plurality of target terminals;
(Zambrzycki [Claim 172] The clearinghouse system can act as a third party intermediary for facilitating transactions...a first participant which is at least one virtual account or a sub-account(s) ...and a second participant ...The clearinghouse system comprises a computer system having at least one data processor...can communicate with one or more entities  
Zambrzycki [Claim 124] computer system comprises... manages actual or potential connection(s), through one or more first communications devices...with one or more second communications devices 
Zambrzycki [page 14, lines 17-22]  manages actual or potential connection(s), through one or more first communications devices in said system, directly or indirectly, with one or more second communications devices outside...whereby said second communications device(s) can participate in interactions with said account(s).
Zambrzycki [page 282, lines 136-137] dynamically selecting and applying said restriction(s) based on data received via said communications device(s). 
Zambrzycki [page 308, line 319-page 309, line 4]  configured to permit access to one or more attributes based on receipt via said at least one communications device of a PIN(s), password(s) or other authenticating token(s) signifying an entity/entities having authorization to access...in which said one or more attributes are user-defined attributes....in which said attributes are user-selectable
Examiner reasons the "clearinghouse system compris(ing) a computer system having at least one data processor" as the server; the "first participant which is at least one virtual account" as the user terminal; and the "second participant" as the authentication terminal )
completing payment authorization for a payment transaction using the authentication terminal in response to a determination that the logged-in first account matches the logged-in second account.
(Zambrzycki [page 143, lines 10-11] can be searched, returning a list of matching ...accounts, and/or other identifying information  
Zambrzycki [page 9, lines 28-30] at least one communications device ...signifying an entity/entities having authorization to access an account(s)
Zambrzycki [page 170, lines 17-24 ] when the access device attempts to contact the host system to perform a transaction, the host system sends a challenge to the access device, which must respond with the correct response before the transaction is authorized” ... matching randomly generated authenticating tokens will be accepted by the host system as sufficient identification and authorization for the remote access device to gain access to the host system or to another system
Zambrzycki [page 90, lines 25-27] These consfraints can restrict the type of transaction that can take place, the time or date that a transaction will be initiated or completed
Zambrzycki [page 190, lines 12-13] A virtual account exchange transaction allows the buyer to initiate the purchase transaction and then consummate the deal.)
Zambrzycki does not teach obtaining, by the user terminal, a terminal identifier of the  authentication terminal; sending a first message, from the user terminal to a server, wherein the first message comprises the terminal identifier of the authentication terminal; determining a logged-in first account of the user terminal based on the terminal identifier of the authentication terminal; determining a 
Langley teaches,
determining a logged-in first account of the user terminal based on the terminal identifier of the authentication terminal; determining a logged-in second account of the authentication terminal based on the terminal identifier of the authentication terminal;
(Langley [Abstract]  Each MPCD may be configured to receive customer data ... a virtual token presented by a customer portable computing device (“CPCD”) using a NFC  
Langley [Claim 28] associate one or more MPCDs with one or more of the plurality of merchant accounts using an identifier unique to each MPCD.
Langley [0131] The client unique identifier 155A has been associated with three primary account numbers (“PANs”) 165A, 165B, 165C that are assigned to a first merchant having a merchant identifier 170A of “Merchant ID#1” and a second merchant having a merchant identifier 170B of “Merchant ID#2.”
In further detail about the “second account of the authentication terminal”:
Langley [Abstract] A merchant may create one or more merchant account at a point-of-sale service site (“POS service site”) and associate one or more merchant portable computing devices (“MPCDs”) with one or more of the merchant accounts.
Langley [Claim 1] Each MPCD may be configured to receive customer data from a customer via one of a visual capture and a wireless communication
Examiner notes this can be read as, "A merchant may create (multiple) merchant account(s) at a point-of-sale service site (“POS service site”) and associate one ...merchant portable computing device (“MPCD”) with (multiple) merchant accounts.")
verifying the logged-in first account of the user terminal with the logged-in second account after the logged-in second account is determined;
(Langley [0133]  associated with each client unique identifier 155 may be one or more near field communication (“NFC”) PANs 165... NFC PANs 165 correspond to physical tokens which may be attached to a client portable computing device 102 and which utilize near-field communications to exchange information with point-of-sale (“POS”) terminals
Langley [0134] merchant 120 may be provided with... the identity of the user of the CPCD 102B by the client portable computing device management server 106. In this way, by knowing the identity of the recipient CPCD 102B ... security of the transactions between customer and merchant 120 may be enhanced.
Langley [0135] MPCD 102C is linked to multiple merchant financial accounts...the MPCD 102C may select...an appropriate merchant financial account into which the money from the payment shall be placed.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment system of Zambrzycki  to incorporate the multi-merchant account payment system of Langley where “the merchant may create multiple accounts at the POS service site.” (Langley [0069]).        The modification would have been obvious, because it is merely applying a known technique (i.e. multi-merchant account payment system) to a known concept (i.e. payment systems) ready for improvement to yield predictable result (i.e. “The multiple accounts on the POS service site 205 may be sub-accounts under a master account, or may be separate accounts independent of each other.” Langley [0069])
Langley does not teach obtaining, by the  user terminal, a terminal identifier of the  authentication terminal; sending a first message, from the user terminal to a 
Ying teaches,
obtaining, by the  user terminal, a terminal identifier of the  authentication terminal; sending a first message, from the user terminal to a server, wherein the first message comprises the terminal identifier of the authentication terminal;
(Ying [0003] many applications in a terminal such as a smartphone use a mobile phone number as a login account to log in the application. In a terminal such as an embedded Subscriber Identity Module (eSIM) card, because the eSIM can bind a plurality of mobile phone numbers, the user can switch between the mobile phone numbers bound with the eSIM card
Ying [0070] the terminal includes an embedded user identification eSIM card, and the eSIM card is bound with at least two user identities. Correspondingly, the user ID bound to the terminal refers to the user ID bound to the eSIM card embedded in the terminal.
Ying [0066] the login account synchronization application  ... stored in the terminal memory or the cloud server;
Ying [0059]  the server of the payment application sends a verification code to the user through the bound mobile phone number, and the user inputs the verification code on the login interface of the payment application, and the login is successful...the login account of the payment application can be the mobile number bound to the payment application. Set the mobile phone number "19011117771" bound to the payment application)
switching, by the server, the user terminal from the logged-in first account to the logged- in second account;
(Ying [0066] the login account synchronization application ... stored in the terminal memory or the cloud server;
Ying [0067] when detecting that the current bound user identifier of the terminal eSIM card does not match the current login account of the application, ... switches the current login account of the application to the login account matching the current bound user identifier of the terminal eSIM card)
determining that the logged-in first account either does match the logged-in second account or does not match the logged-in second account;
(Ying [0067]  The current login account is switched to the login account that matches the user ID currently bound to the eSIM card of the terminal
Ying [0025] The switching unit is configured to switch the current login account to a login account that matches the user ID currently bound to the terminal eSIM card when the judgment result of the judgment unit is a mismatch.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment system of Zambrzycki  to incorporate the account switching management teachings of Ying  where “a terminal such as a smartphone use a mobile phone number as a login account to log in the application” (Ying [0003]]).        The modification would have been obvious, because it is merely applying a known technique (i.e. multi-merchant account payment system) to a known concept (i.e. payment systems) ready for improvement to yield predictable result (i.e. “when the mobile phone number bound with the eSIM is switched, the terminal usually switches the login account of the application program to the login account matched with the current bound mobile phone number by the user.” Ying  [0003]])
Regarding Claim 77, 
Zambrzycki, Langley, and Ying and teach the authentication terminal-based payment method of Claim 76 as discussed earlier.
Zambrzycki and  Langley do not teach wherein determining that the logged-in first account does not match the logged-in second account comprises determining that either (a) the logged-in first account is different from the logged-in second 
Ying teaches,
  wherein determining that the logged-in first account does not match the logged-in second account comprises determining that either (a) the logged-in first account is different from the logged-in second account, or (b) the logged-in first account and the logged-in second account are different and are not bound to each other, and wherein determining that the logged-in first account matches the logged-in second account comprises determining that either (a) the logged-in first account is the same as the logged-in second account or (b) the logged-in first account and the logged-in second account are different and are bound to each other.
(Ying [Claim 6]  the switching unit is configured to change the current login account when the judgment result of the judgment unit is mismatch The account is switched to a login account that matches the user ID currently bound to the eSIM card of the terminal.
Ying [0034] The detection unit is further configured to detect the input preset login account switching instruction after the judgment result of the judgment unit is a mismatch, and the preset login account switching instruction is used to change the current login account Switch to the login account that matches the preset user ID;)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment system of Zambrzycki  to incorporate the account switching management teachings of Ying  where “a terminal such as a smartphone use a mobile phone number as a login account to log in the application” (Ying [0003]]).        The modification would have been obvious, because it is merely applying a known technique (i.e. multi-merchant account payment system) to a known concept (i.e. payment systems) ready for improvement to yield predictable result (i.e. “when the mobile phone number bound with the eSIM is switched, the terminal usually switches the login account of the application program to the login account matched with the current bound mobile phone number by the user.” Ying  [0003]])

Regarding Claim 79, 
Zambrzycki, Langley, and Ying and teach the authentication terminal-based payment method of Claim 76 as discussed earlier.
Zambrzycki teaches,
  detecting N target terminals; and obtaining N terminal identifiers corresponding with the N target terminals, wherein N is a positive integer 
(Zambrzycki  [page 151, lines 16-17]  a clearinghouse can also act to coordinate and translate communications between two different types or models of devices.
Zambrzycki [page 31, lines 19-20] between at least two communications devices, and/or between at least two repositories
Zambrzycki [page 141, lines 24-27] An Internet DNS provides the ability to lookup a computer name such as www.vassets.com, which returns the IP address of 216.147.125.58. Alternately, the query could look up the IP address and return the name for the associated computer.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the account switching management teachings of Ying to incorporate the payment system of Zambrzycki   to “transfer, transmit receive, aggregate and distribute and exchange cash and non-cash assets.” (Zambrzycki [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. payment systems) to a known concept (i.e. account switching management) ready for improvement to yield predictable result (i.e. “afford some level of security, and that it allow for either privacy (anonymity) or identification at will.” Zambrzycki [page 2, lines 4-5])
Regarding Claim 82, 
  Zambrzycki, Langley, and Ying and teach the authentication terminal-based payment method of Claim 76 as discussed earlier.
Zambrzycki teaches,
sending a second message, from the server to the user terminal,   wherein the second message is used to requests
(Zambrzycki [page 168, lines 20-27] 7.14.1 Alerts: Alerts are real-time messages generated by system events...usually in response to pre-defined thresholds. ... More complex alerts can be generated in response to observed conditions...Alerts can be generated in response to a system activity 
Zambrzycki [page 137, lines 29 to page 138, line 2]  Digital certificates are used to enable secure communications between servers on the internet... SSL encrypts communications between servers and clients)
receiving, by the user terminal, the second message from the server, wherein the second message comprises an indication
(Zambrzycki [page 168, lines 20-27] 7.14.1 Alerts: Alerts are real-time messages generated by system events...usually in response to pre-defined thresholds. ... More complex alerts can be generated in response to observed conditions...Alerts can be generated in response to a system activity 
Zambrzycki [page 137, lines 29 to page 138, line 2]  Digital certificates are used to enable secure communications between servers on the internet... SSL encrypts communications between servers and clients)
 Zambrzycki does not teach the user terminal to perform account switching; that the logged-in first account does not match the logged-in second account; and wherein the authentication terminal-based payment method further comprises one of sending, by the user terminal, an account switching authorization request comprising a terminal identifier of the user terminal to the authentication terminal based on the second message such that the authentication terminal authorizes, based on the terminal identifier of the user terminal, the server to switch the user terminal from the logged-in first account to the logged-in second account; sending, to the server, a message, wherein the message is configured to approve of switching accounts such that the server is further configured to request, from the authentication terminal based on the terminal identifier of the authentication terminal, authorization to switch the user terminal from the logged-in first account to the logged-in second account; or sending an account switching request comprising the logged-in second account and a password of the logged-in second account to the server such that the server switches the user terminal from the logged-in first account to the logged-in second account.
Ying teaches,
the user terminal to perform account switching; 
(Ying [0009]   switch the current login account to a login account that matches the user ID currently bound to the terminal eSIM card.)
that the logged-in first account does not match the logged-in second account 
(Ying [0009] If it does not match, switch the current login account to a login account that matches the user ID currently bound to the terminal eSIM card.
Ying  [Claim 6]   the switching unit is configured to change the current login account when the judgment result of the judgment unit is mismatch The account is switched to a login account that matches the user ID currently bound to the eSIM card of the terminal.)
 and wherein the authentication terminal-based payment method further comprises one of sending, by the user terminal, an account switching authorization request comprising a terminal identifier of the user terminal to the authentication terminal based on the second message such that the authentication terminal authorizes, based on the terminal identifier of the user terminal, the server to switch the user terminal from the logged-in first account to the logged-in second account;
(Ying [0077] S204. Receive confirmation information in response to the prompt information, where the confirmation information is used to determine that the current login account is to be switched to a login account that matches the user ID currently bound to the eSIM card of the terminal.
Ying [0089] S302. The terminal judges whether the user ID currently bound to the eSIM card of the terminal matches the current login account of the application program, if it does not match, step S303 is executed, otherwise, the process ends.)
sending, to the server, a message, wherein the message is configured to approve of switching accounts such that the server is further configured to request, from the authentication terminal based on the terminal identifier of the authentication terminal, authorization to switch the user terminal from the logged-in first account to the logged-in second account; or sending an account switching request comprising the logged-in second account and a password of the logged-in second account to the server such that the server switches the user terminal from the logged-in first account to the logged-in second account.
(Ying [0075] S203. Send prompt information, which is used to prompt the user whether to switch the current login account to a login account that matches the user ID currently bound to the eSIM card of the terminal.
Ying  [0076] For example, the prompt message may be "Hello, the user ID bound to your eSIM has been switched. Do you want to switch the login account to the login account that matches the user ID currently bound to the terminal?".
Ying [0089] S302. The terminal judges whether the user ID currently bound to the eSIM card of the terminal matches the current login account of the application program
Ying [0091]  if the application can log in only through the login account and password, the login account of the application can be the login account;)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment system of Zambrzycki  to incorporate the account switching management teachings of Ying  where “a terminal such as a smartphone use a mobile phone number as a login account to log in the application” (Ying [0003]]).        The modification would have been obvious, because it is merely applying a known technique (i.e. multi-merchant account payment system) to a known concept (i.e. payment systems) ready for improvement to yield predictable result (i.e. “when the mobile phone number bound with the eSIM is switched, the terminal usually switches the login account of the application program to the login account matched with the current bound mobile phone number by the user.” Ying  [0003]])
Regarding Claim 83
   Zambrzycki, Langley, and Ying and teach the authentication terminal-based payment method of Claim 76 as discussed earlier.
Zambrzycki does not teach wherein the method further comprises receiving, by the user terminal, a third message from the server, wherein the third message comprises a result of verification performed by the server on the logged-in first account and the logged-in second account; and wherein determining, by the user terminal based on the result of verification, that the logged-in first account does not match the logged-in second account comprises one of sending, by the user terminal, an account switching authorization request comprising a terminal identifier of the user terminal to the authentication terminal such that the authentication terminal authorizes, based on the terminal identifier of the user terminal, the server to switch the user terminal from the logged-in first account to the logged-in second account; sending, to the server, a message, wherein the message is configured to approve of switching accounts such that the server is further configured to request, from the authentication terminal based on the terminal identifier of the authentication terminal, authorization to switch the user terminal from the logged-in first account to the logged-in second account; or sending an account switching request comprising the logged-in second account and a password of the logged-in second account to the server such that the server switches the user terminal from the logged-in first account to the logged-in second account.
Ying teaches,
wherein the method further comprises receiving, by the user terminal, a third message from the server, wherein the third message comprises a result of verification performed by the server on the logged-in first account and the logged-in second account; 
(Ying [0095] After the terminal determines in step S302 that the user identifier currently bound by the terminal eSIM card does not match the current login account of the application, the terminal may send a prompt message to the user
Ying [0066]  the login account synchronization application list may be preset by the user and stored in the terminal memory or the cloud server)
and wherein determining, by the user terminal based on the result of verification, that the logged-in first account does not match the logged-in second account comprises one of sending, by the user terminal, an account switching authorization request comprising a terminal identifier of the user terminal to the authentication terminal such that the authentication terminal authorizes, based on the terminal identifier of the user terminal, the server to switch the user terminal from the logged-in first account to the logged-in second account;
(Ying  [Claim 6]   the switching unit is configured to change the current login account when the judgment result of the judgment unit is mismatch The account is switched to a login account that matches the user ID currently bound to the eSIM card of the terminal.
Ying [Claim 7] a sending unit, configured to send prompt information after the judgment result of the judgment unit is a mismatch, and the prompt information is used to prompt the user whether To switch the current login account to a login account that matches the user ID currently bound to the eSIM card of the terminal)
sending, to the server, a message, wherein the message is configured to approve of switching accounts such that the server is further configured to request, from the authentication terminal based on the terminal identifier of the authentication terminal, authorization to switch the user terminal from the logged-in first account to the logged-in second account; 
(Ying [0075] S203. Send prompt information, which is used to prompt the user whether to switch the current login account to a login account that matches the user ID currently bound to the eSIM card of the terminal.
Ying [0076] For example, the prompt message may be "Hello, the user ID bound to your eSIM has been switched. Do you want to switch the login account to the login account that matches the user ID currently bound to the terminal?".
Ying [0089] S302. The terminal judges whether the user ID currently bound to the eSIM card of the terminal matches the current login account of the application program)
or sending an account switching request comprising the logged-in second account and a password of the logged-in second account to the server such that the server switches the user terminal from the logged-in first account to the logged-in second account.
(Ying [0075] S203. Send prompt information, which is used to prompt the user whether to switch the current login account to a login account that matches the user ID currently bound to the eSIM card of the terminal.
Ying [0076] For example, the prompt message may be "Hello, the user ID bound to your eSIM has been switched. Do you want to switch the login account to the login account that matches the user ID currently bound to the terminal?".  
Ying [0089]S302. The terminal judges whether the user ID currently bound to the eSIM card of the terminal matches the current login account of the application program, 
Ying  [0091]  if the application can log in only through the login account and password, the login account of the application can be the login account;)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment system of Zambrzycki  to incorporate the account switching management teachings of Ying  where “a terminal such as a smartphone use a mobile phone number as a login account to log in the application” (Ying [0003]]).        The modification would have been obvious, because it is merely applying a known technique (i.e. multi-merchant account payment system) to a known concept (i.e. payment systems) ready for improvement to yield predictable result (i.e. “when the mobile phone number bound with the eSIM is switched, the terminal usually switches the login account of the application program to the login account matched with the current bound mobile phone number by the user.” Ying  [0003]])
Claim 84 is rejected on the same basis as Claim 76.
Regarding Claim 85, 
     Zambrzycki, Langley, and Ying and teach the authentication terminal-based payment method of Claim 84 as discussed earlier.
Zambrzycki teaches,
sending an account obtaining request comprising a terminal identifier of the user terminal to the authentication terminal, wherein the account obtaining request is configured to request to obtain the logged-in second account;  receiving, from the authentication terminal, the logged-in second account; and determining, by   the authentication terminal based on the 
(Zambrzycki [page 265, lines 17-19]  other authenticating token(s) signifying an entity/entities having authorization to access an account(s). 
Zambrzycki [page 141, lines 24-27] An Internet DNS provides the ability to lookup a computer name such as www.vassets.com, which returns the IP address of 216.147.125.58. Alternately, the query could look up the IP address and return the name for the associated computer.
Zambrzycki [page 160, lines 18-19] primary account of a virtual account would be inherited by all child (and grandchild) sub-accounts
Zambrzycki [page 8, lines 21 to page 9, line 2] there may be one or more additional token(s) through which the system can recognize one or more direct and/or indirect sub-account(s) of said one or more accounts.The system further comprises data and/or code through which the system recognizes said one or more accounts, or said one or more sub-accounts thereof upon receipt, via said at least one communication device, of said at least one token or said one or more additional tokens. Thus, the account(s) stored in the computer system comprise one or more account(s), one or more direct or indirect sub-accounts(s) thereof, and token(s) thereof. One or more entities other than account administrators, including persons, organizations and/or other computer systems, owning or having control of said account(s) or at least a portion of the content thereof, and, optionally, one or more third party entities, can manipulate said account(s).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the account switching management teachings of Ying  to incorporate the payment system of Zambrzycki   to “transfer, transmit receive, aggregate and distribute and exchange cash and non-cash assets.” (Zambrzycki [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. payment systems) to a known concept (i.e. account switching management) ready for improvement to yield predictable result (i.e. “afford some level of security, and that it allow for either privacy (anonymity) or identification at will.” Zambrzycki [page 2, lines 4-5]) 
Claim 90 is rejected on the same basis as Claim 82.
Claim 91 is rejected on the same basis as Claim 76.
Claim 92 is rejected on the same basis as Claim 77.
Claim 94 is rejected on the same basis as Claim 79.
Claim 96 is rejected on the same basis as Claim 82.
Claim 97 is rejected on the same basis as Claim 83.


Claims 80, 81, 86, 87, 89, 95, and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Zambrzycki, Langley, and Ying in view of Khalil (“ANALYZING NETWORK TRAFFIC BASED ON A QUANTITY OF TIMES A CREDENTIAL WAS USED FOR TRANSACTIONS ORIGINATING FROM MULTIPLE SOURCE DEVICES”, U.S. Publication Number: US20170048258A1)

Regarding Claim 80, 
  Zambrzycki, Langley, and Ying teach the authentication terminal-based payment method of Claim 79 as described earlier.
Zambrzycki teaches,
sending, by the server, a determining message; 
(Zambrzycki [page 168, lines 20-27] 7.14.1 Alerts: Alerts are real-time messages generated by system events...usually in response to pre-defined thresholds. ... More complex alerts can be generated in response to observed conditions...Alerts can be generated in response to a system activity 
Zambrzycki [page 137, lines 29 to page 138, line 2]  Digital certificates are used to enable secure communications between servers on the internet... SSL encrypts communications between servers and clients;)
Zambrzycki does not teach receiving, by the user terminal, the determining message from the server, wherein the server is configured to either determine, from the N target terminals, M target terminals whose logged-in accounts match the logged-in first account or determine that the logged-in account of any of the N 
Ying teaches,
wherein the determining message is configured to request the user terminal to determine the authentication terminal;
(Ying [0075] S203. Send prompt information, which is used to prompt the user whether to switch the current login account to a login account that matches the user ID currently bound to the eSIM card of the terminal.
Ying  [0076] For example, the prompt message may be "Hello, the user ID bound to your eSIM has been switched. Do you want to switch the login account to the login account that matches the user ID currently bound to the terminal?".)
sending a response message to the server in response to the determining message, wherein the response message is configured to inform the server of the authentication terminal. 
(Ying [0077] Receive confirmation information in response to the prompt information, where the confirmation information is used to determine that the current login account is to be switched to a login account that matches the user ID currently bound to the eSIM card of the terminal.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment system of Zambrzycki  to incorporate the account switching management teachings of Ying  where “a terminal such as a smartphone use a mobile phone number as a login account to log in the application” (Ying [0003]]).        The modification would have been obvious, because it is merely applying a known technique (i.e. multi-merchant account payment system) to a known concept (i.e. payment systems) ready for improvement to yield predictable result (i.e. “when the mobile phone number bound with the eSIM is switched, the terminal usually switches the login account of the application program to the login account matched with the current bound mobile phone number by the user.” Ying  [0003]])
Ying does not teach   receiving, by the user terminal, the determining message from the server, wherein the server is configured to either determine, from the N target terminals, M target terminals whose logged-in accounts match the logged-in first account or determine that the logged-in account of any of the N target terminals does not match the logged-in first account; determining a first target 
Khalil teaches,
receiving, by the user terminal, the determining message from the server, wherein the server is configured to either determine, from the N target terminals, M target terminals whose logged-in accounts match the logged-in first account or determine that the logged-in account of any of the N target terminals does not match the logged-in first account; determining a first target terminal as the authentication terminal based on selection of either a user or the user terminal, wherein the first target terminal is either one of the M target terminals or one of the N target terminals
(Khalil [0045] parameters may be used in limiting and selecting source devices
Khalil [0083]  the number on the line between the bullseye and the selected secondary source device 210 represents the number of devices that are part of the network of devices. In the example shown, the network connected to the selected secondary source device 210 has 63,911 devices.
Khalil [0019] device 240 may receive, from destination device 230, information that indicates whether the credentials are valid or invalid.) 
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment system of Zambrzycki   to incorporate the network traffic analysis teachings of Khalil to “receive network traffic information, associated with multiple transactions, that indicates, for each transaction of the multiple transactions, a credential and a source device identifier associated with the transaction....information that identifies the quantity of times and the different source devices..” (Khalil [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. network traffic analysis) to a known concept (i.e. payment system) ready for improvement to yield predictable result (i.e. “selectively provide an instruction to block the network traffic associated with the source device based on this determination.” Khalil [Abstract])
Regarding Claim 81, 
   Zambrzycki, Langley, and Ying teach the authentication terminal-based payment method of Claim 76 as described earlier.
Zambrzycki, Langley, and Ying do not teach selecting the first target terminal nearest to the user terminal as the authentication terminal; and selecting, as the authentication terminal, the first target terminal bound to the user terminal or the first target terminal that historically performed payment authorization operations most frequently
Khalil teaches,
selecting the first target terminal nearest to the user terminal as the authentication terminal; and selecting, as the authentication terminal, the first target terminal bound to the user terminal or the first target terminal that historically performed payment authorization operations most frequently
(Khalil [0046]  The quantity of transactions can be represented by a number near source device
Khalil [0067]  assume that management device 250 receives network logs. The network log includes information about transactions, such as a time and date of a transaction, a source device identifier associated with a source device 210 from which the transaction originates, a credential used in the transaction, and a result associated with the transaction.....The first transaction occurred from a source device 210 with an IP address of 216.34.61.195.......management device 250 identifies a quantity of times in which a credential was used in an attempt to log in from the first source device 210, followed by an attempt to log in from the second source device 210 (e.g., the quantity of jumps). As shown by reference number 506, management device 250 quantifies the jumps by determining the transactions in which a credential was used by the first source device 210 prior to and most recently before the transaction by the second source device 210 (e.g., consecutive transactions).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment system of Zambrzycki   to incorporate the network traffic analysis teachings of Khalil to “receive network traffic information, associated with multiple transactions, that indicates, for each transaction of the multiple transactions, a credential and a source device identifier associated with the transaction....information that identifies the quantity of times and the different source devices..” (Khalil [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. network traffic analysis) to a known concept (i.e. payment system) ready for improvement to yield predictable result (i.e. “selectively provide an instruction to block the network traffic associated with the source device based on this determination.” Khalil [Abstract])
Regarding Claim 86, 
   Zambrzycki, Langley, and Ying teach the authentication terminal-based payment method of Claim 84 as described earlier.
Zambrzycki teaches,
detecting the authentication terminal; detecting N target terminals; obtaining a terminal identifier of the authentication terminal; sending an account obtaining request comprising the terminal identifier of the authentication terminal to the server
(Zambrzycki  [page 151, lines 16-17]  a clearinghouse can also act to coordinate and translate communications between two different types or models of devices.
Zambrzycki [page 31, lines 19-20] between at least two communications devices, and/or between at least two repositories
Zambrzycki [page 141, lines 24-27] An Internet DNS provides the ability to lookup a computer name such as www.vassets.com, which returns the IP address of 216.147.125.58. Alternately, the query could look up the IP address and return the name for the associated computer.
Zambrzycki [page 168, lines 20-27] 7.14.1 Alerts: Alerts are real-time messages generated by system events...usually in response to pre-defined thresholds. ... More complex alerts can be generated in response to observed conditions...Alerts can be generated in response to a system activity 
Zambrzycki [page 137, lines 29 to page 138, line 2]  Digital certificates are used to enable secure communications between servers on the internet... SSL encrypts communications between servers and clients)
Zambrzycki does not teach wherein the account obtaining request is configured to request to obtain the logged-in second account of the authentication terminal, by either: sending, by the user terminal after detecting the N target terminals, the 
Khalil teaches,
wherein the account obtaining request is configured to request to obtain the logged-in second account of the authentication terminal, by either: sending, by the user terminal after detecting the N target terminals, the account obtaining request comprising terminal identifiers of M target terminals to the server, wherein the account obtaining request is used to request determination of the authentication terminal and obtainment of the 
(Khalil [0019] device 240 may receive, from destination device 230, information that indicates whether the credentials are valid or invalid.
Khalil [0046]  The quantity of transactions can be represented by a number near source device
Khalil [0067]  assume that management device 250 receives network logs. The network log includes information about transactions, such as a time and date of a transaction, a source device identifier associated with a source device 210 from which the transaction originates, a credential used in the transaction, and a result associated with the transaction.....The first transaction occurred from a source device 210 with an IP address of 216.34.61.195.......management device 250 identifies a quantity of times in which a credential was used in an attempt to log in from the first source device 210, followed by an attempt to log in from the second source device 210 (e.g., the quantity of jumps). As shown by reference number 506, management device 250 quantifies the jumps by determining the transactions in which a credential was used by the first source device 210 prior to and most recently before the transaction by the second source device 210 (e.g., consecutive transactions).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment system of Zambrzycki   to incorporate the network traffic analysis teachings of Khalil to “receive network traffic information, associated with multiple transactions, that indicates, for each transaction of the multiple transactions, a credential and a source device identifier associated with the transaction....information that identifies the quantity of times and the different source devices..” (Khalil [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. network traffic analysis) to a known concept (i.e. payment system) ready for (i.e. “selectively provide an instruction to block the network traffic associated with the source device based on this determination.” Khalil [Abstract])
Regarding Claim 87, 
    Zambrzycki, Langley, and Ying teach the authentication terminal-based payment method of Claim 85 as described earlier.
Zambrzycki does not teach wherein determining the association relationship between the user terminal and the authentication terminal further comprises either binding of the terminal identifier of the user terminal to the terminal identifier of the authentication terminal
Ying teaches,
wherein determining the association relationship between the user terminal and the authentication terminal further comprises either binding of the terminal identifier of the user terminal to the terminal identifier of the authentication terminal
(Ying [0058]  When the mobile phone number currently bound to the terminal is also "14011117771", the user ID currently bound to the eSIM card of the terminal matches the current login account of the application.
Ying [0059]  the payment application, the server of the payment application sends a verification code to the user through the bound mobile phone number, and the user enters the verification code on the login interface of the payment app to log in successfully. Therefore, the login account of the payment application can be the mobile phone number bound to the payment application.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment system of Zambrzycki  to incorporate the account switching management teachings of Ying  where “a terminal such as a smartphone use a mobile phone number as a login account to log in the application” (Ying [0003]]).        The modification would have been obvious, because it is merely applying a known technique (i.e. multi-merchant account payment system) to a known concept (i.e. payment systems) ready for improvement to yield predictable result (i.e. “when the mobile phone number bound with the eSIM is switched, the terminal usually switches the login account of the application program to the login account matched with the current bound mobile phone number by the user.” Ying  [0003]])
Ying does not teach placing the terminal identifier of the user terminal in a whitelist of the authentication terminal.
Khalil teaches,	
placing the terminal identifier of the user terminal in a whitelist of the authentication terminal.
(Khalil [0051]  as a source device 210 that should not be blocked (e.g., whitelisted). Additionally, or alternatively, the user interface may allow the user to identify source device 210 to be added to the whitelist)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment system of Zambrzycki  to incorporate the multi-merchant account payment system of Langley where “the merchant may create multiple accounts at the POS service site.” (Langley [0069]).        The modification would have been obvious, because it is merely applying a known technique (i.e. multi-merchant account payment system) to a known concept (i.e. payment systems) ready for improvement to yield predictable result (i.e. “The multiple accounts on the POS service site 205 may be sub-accounts under a master account, or may be separate accounts independent of each other.” Langley [0069])
 Regarding Claim 89, 
     Zambrzycki, Langley, and Ying teach the authentication terminal-based payment method of Claim 84 as described earlier.
Zambrzycki does not teach (a) sending, by the user terminal, an authentication terminal selection request to the server, wherein the authentication terminal selection request comprises a terminal identifier of each of the plurality of target terminals, receiving at least one available target terminal, determined from the plurality of target terminals, that has an association relationship with the user terminal, and determining one of the at least one available target terminals as the 
Ying teaches,
(a) sending, by the user terminal, an authentication terminal selection request to the server, wherein the authentication terminal selection request comprises a terminal identifier of each of the plurality of target terminals, receiving at least one available target terminal, determined from the plurality of target terminals, that has an association relationship with the user terminal   and  determining one of the at least one available target terminals as the authentication terminal; or (b) sending, by the user terminal, the authentication terminal selection request to the server, wherein the authentication terminal selection request comprises a terminal identifier of the at least one available target terminals that has an association relationship with the user terminal  
(Ying [0082]  the terminal may pre-select at least one contact in the contact list 
Ying [0083]   the smart phone selects "Zhang San" in the stored contact list, and when the login account of the application named Pocket Pay is switched to the login account "14011117771")
  and wherein the association relationship comprises that a terminal identifier of the user terminal is bound to the terminal identifier of the at least one available target terminal  
(Ying [0058]  When the mobile phone number currently bound to the terminal is also "14011117771", the user ID currently bound to the eSIM card of the terminal matches the current login account of the application
Ying [0059]  Payment applications will bind the user’s mobile phone number. When the user logs in to the payment application, the server of the payment application sends a verification code to the user through the bound mobile phone number, and the user enters the verification code on the login interface of the payment app to log in successfully. Therefore, the login account of the payment application can be the mobile phone number bound to the payment application.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment system of Zambrzycki  to incorporate the account switching management teachings of Ying  where “a terminal such as a smartphone use a mobile phone number as a login account to log in the application” (Ying [0003]]).        (i.e. multi-merchant account payment system) to a known concept (i.e. payment systems) ready for improvement to yield predictable result (i.e. “when the mobile phone number bound with the eSIM is switched, the terminal usually switches the login account of the application program to the login account matched with the current bound mobile phone number by the user.” Ying  [0003]])
Ying does not teach or the terminal identifier of the at least one available target terminal is in a whitelist of the user terminal.
Khalil teaches,
or the terminal identifier of the at least one available target terminal is in a whitelist of the user terminal.
(Khalil [0051]  as a source device 210 that should not be blocked (e.g., whitelisted). Additionally, or alternatively, the user interface may allow the user to identify source device 210 to be added to the whitelist)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment system of Zambrzycki   to incorporate the network traffic analysis teachings of Khalil to “receive network traffic information, associated with multiple transactions, that indicates, for each transaction of the multiple transactions, a credential and a source device identifier associated with the transaction....information that identifies the quantity of times and the different source devices..” (Khalil [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. network traffic analysis) to a known concept (i.e. payment system) ready for improvement to yield predictable result (i.e. “selectively provide an instruction to block the network traffic associated with the source device based on this determination.” Khalil [Abstract])
Claim 95 is rejected on the same basis as Claim 80.
Claim 98 is rejected on the same basis as Claim 89.



Response to Remarks
Applicant's arguments filed on January 4, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 103
Applicant's amendments and remarks have been fully considered and are persuasive.   
 Applicant's  amendments and remarks required the application of new/additional prior art. 
New prior art includes: 
Langley (“SYSTEM AND METHOD FOR POINT OF SERVICE PAYMENT ACCEPTANCE VIA WIRELESS COMMUNICATION”, US Publication Number: 20120150669 A1)
 The Applicant states:
“Ying … does not disclose communication with a server..."
Examiner responds:


Examiner notes that the account synchronization of Ying may occur on a server:
Ying [0066] the login account synchronization application  ... stored in the terminal memory or the cloud server;
The remainder of Applicant’s remarks regarding the rejection   under 35 USC § 103 is rendered moot by the introduction of additional prior art.
Therefore, the rejection under  35 USC § 103 remains.

  Prior Art Cited But Not Applied
















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Angal (“TRANSFERRING AUTHENTICATED SESSIONS AND STATES BETWEEN ELECTRONIC DEVICES”, U.S. Publication Number: 20160125490 A1) teaches a system and method for transferring an authenticated session of an application running on one electronic device to a second electronic device after determining the second electronic device is a trusted device are presented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.E./Examiner, Art Unit 3697
 /CHRISTINE M BEHNCKE/ Supervisory Patent Examiner, Art Unit 3697